Opinion by
Beater, J.,
Plaintiff’s statement sets forth a claim, based upon a quantum meruit, outside of and in addition to the duties of her regular employment, which was, under a special contract, “ to do general housework.” That the services incident to her employment were faithfully rendered, and that the plaintiff greatly endeared herself to her employer by her efficiency and thoughtful consideration, plainly appears and is not denied.
We have lately reviewed the ground upon which this claim is based in Moore’s Est., 12 Pa. Superior Ct. 599, which, although an appeal from an adjudication in the orphans’ court, does not differ in principle in any essential particular from the *62present case. In Harrington v. Hickman, 148 Pa. 401, which, was based upon a claim for nursing in addition to compensation for services as housekeeper, it was held that plaintiff could recover in a quantum meruit upon a special contract or promise to pay which was offered to be proved. But it does not differ from other cases in requiring the contract under which the additional services were rendered to be distinctly proved.
Without commenting upon the character of the services rendered in the present case, it is very evident that there was no contract to pay for any, except what were covered by the original contract “ to do general housework.” The declarations of the decedent to her neighbors as to plaintiff’s services, whilst always acknowledging their value and her devotion, would seem rather to negative than confirm the idea of a contract. To one she said, speaking about plaintiff’s devotion, “ that it was a devotion that she couldn’t repay and wasn’t paying for then, but that she wouldn’t suffer for it when she was dead; she felt that she couldn’t afford to pay her just then what she worth, but that she would be compensated for it afterwards.” To another who told her that she was paying her girl $3.50, she said, “ Oh, I am not paying Alice that, because I don’t feel as if I can afford it; but I will make it all right.” This is not the language of a contract, or of a determination to create a liability, present or prospective. Having so recently reviewed the authorities it is not necessary to do so now. The court below properly entered a nonsuit at the close of the plaintiff’s testimony, upon the ground that “the services which plaintiff performed as nurse were not so distinct from the services she was employed to do as to raise the question of a new contract,” and that decedent recognized a moral obligation but did not create a legal one.
Judgment affirmed.